
	
		III
		109th CONGRESS
		2d Session
		S. RES. 454
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2006
			Mr. Lautenberg (for himself, Mr. Menendez, Mr. Inouye, and Mrs. Dole) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Malcom P. McLean as the father of containerization.
	
	
		
			Whereas Malcom P. McLean is widely recognized as the father of containerization;
		
			Whereas the innovative idea of using intermodal containers suitable for rail, truck, and maritime
			 transportation revolutionized and streamlined the process of shipping
			 goods, allowed products to be moved to the market more quickly, and
			 reduced prices for consumers;
		
			Whereas the use of containerization in shipping practices enabled the United States to increase
			 international trade by modernizing and globalizing the economy of the
			 United States;
		
			Whereas Mr. McLean launched numerous successful transportation businesses that were located in the
			 Port of Newark, New Jersey, including—
			
				(1)
				the Pan-Atlantic Steamship Company; and
			
				(2)
				Sea-Land Service Incorporated;
			
			Whereas those businesses were crucial to the growth of shipping and industry in New Jersey;
		
			Whereas the innovations of Mr. McLean have enabled businesses to create thousands of jobs that
			 provide liveable wages for the citizens of New Jersey and other citizens
			 of the United States;
		
			Whereas, on April 26, 1956, the first ship loaded with goods to be transported from the United
			 States in intermodal containers, the Ideal X, set sail from Port Newark
			 under the direction of Mr. McLean;
		
			Whereas 2006 marks the 50th anniversary of that historic event;
		
			Whereas the Containerization and Intermodal Institute in Holmdel, New Jersey, has planned
			 activities to commemorate that occasion; and
		
			Whereas Mr. McLean was a transportation pioneer whose remarkable achievements are worthy of
			 recognition and commemoration: Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				celebrates the remarkable contributions of Malcom P. McLean to the development of a new era of
			 trade and commerce in the United States through the containerization of
			 cargo;
			
				(2)
				honors the 50th anniversary of containerization, and recognizes the crucial role that
			 containerization has played in the modernization of—
				
					(A)
					shipping practices; and
				
					(B)
					the economy of the United States; and
				
				(3)
				encourages all citizens to promote and participate in celebratory activities that commemorate that
			 landmark anniversary.
			
